The of the court was pronounced by
P_ost, J.
This is a revocatory action, in which the plaintiff seeks to set aside a sale of property on the ground of simulation. The case was tried before a jury who returned a verdict in favor of the plaintiff, and the defendants-have appealed from the judgment rendered thereon.
The only serious question presented for our consideration by the appellants is, whether the claim of the plaintiff against the original debtor has been sufficiently proved. Their counsel contends- that the judgment against Fox, o» which the plaintiff relies, is not evidence against the real defendant in the action, because he was not a party to it.
The law-giver would have been guilty of a strange inconsistency, if, after1 providing that a creditor might prosecute a revocatory action, without making his debtor a party to the proceeding, provided the claim was liquidated by a judgment, he had further ordained that this judgment should have no effect whatever in the prosecution of the action. We cannot adopt that interpretation. The judgment is prima facie evidence of the debt against the holders of the property claimed. They may controvert it by all legal means, but the burthen of the proof is on them. C. C. 1967, 3971.
No evidence has been adduced by the defendants in this case to disprove the plaintiffs claim ; and, as we are satisfied that the jury has done justice between the parties, the judgment must be affirmed. Judgment afjirmed.